Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
This is in response to Application filed on 6/22/20 in which claims 1-20 were presented for examination.

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-15 and 19-20, drawn to a device and the use of the device.
II. Claims 16-18, drawn to the method of making the device.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the product as claimed can be made by another and materially different process.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
There is a search and/or examination burden for the patentably distinct species as set forth above because at least one of the following reason(s) apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries);
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Mr. Paul Johnson on 5/3/2022 a provisional election was made without traverse to prosecute the invention of I, claims 1-15 and 19-20.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 16-18 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-5, 7 and 9-12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Quinn et al. (U.S. Pub. No. 2021/0352979 A1).


    PNG
    media_image1.png
    472
    673
    media_image1.png
    Greyscale

Regarding claim 1, Quinn et al. “Quinn” discloses a facial covering formed from a single sheet of material (Fig. 1 identifier 10), wherein the facial covering (10) comprises: 
a facial coverage region (16) for covering part of a face of a wearer (See Fig. 7); and 
two lateral regions (defined by the two ends 12 and 14) for holding the facial coverage region in place on the wearer (See Fig. 7); 
wherein each lateral region (See above) comprises an ear retainer (18C) and an extending section (defined by the two slits 18A and 18B), wherein the extending section (See above) comprises a plurality of slits (18A and 18B) disposed such that the extending section is capable (capable) of elastic extension between the ear retainer and the facial coverage region (because the slits can be opened allowing extension of the extending section).

Regarding claim 2, Quinn discloses a facial covering wherein the slits of the plurality of slits (See above) extend in an extension direction substantially orthogonal to a dimension of the extending section from the ear retainer to the facial coverage region (See annotated Fig. A above).

Regarding claim 3, Quinn discloses a facial covering wherein there is a repeating pattern of slits in the extension direction (Fig. 1 illustrates a repeated pattern of parallel lines on both sides of the facial covering).

Regarding claim 4, Quinn discloses a facial covering wherein the repeating pattern comprises a first element and a second element (See Fig. A), wherein the first element and the second element alternate (See Fig. A).

Regarding claim 5, Quinn discloses a facial covering wherein the first elements comprise a central single slit (See Fig. A).

Regarding claim 7, Quinn discloses a facial covering wherein the second elements (See Fig. A) comprise a first slit and a second slit such that the first slit is in line with the second slit (See Fig. A).

Regarding claim 9, Quinn discloses a facial covering wherein the ear retainer (18C) comprises a loop formed from a slit cut in the extending section (See Fig. 7).

Regarding claim 10, Quinn discloses a facial covering wherein the facial coverage region (16) has a central fold about which the facial covering is symmetric (See Fig. A).

Regarding claim 11, Quinn discloses a facial covering wherein the facial coverage region (16) comprises a main region (See Fig. A) for covering a lower face of a wearer (See Fig. 7) and a nose section (22) for covering a nose of a wearer (See Fig. 7).

Regarding claim 12, Quinn discloses a facial covering wherein the nose section (22) is connected (integrally) to the main region by a neck (See Fig. A).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 13, 15 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Quinn et al. (U.S. Pub. No. 2021/0352979 A1) in view of Lu (U.S. Pub. No. 2021/0345697 A1).

Regarding claim 13, Quinn discloses the invention substantially as claimed above.
Quinn does not disclose that the nose section has one or more tabs adapted to slot into complementary slits in the main section.
Lu teaches another facemask (See Fig. 3) having a nose section (adjacent to section 30) has one or more tabs (22) adapted to slot into complementary slits in the main section (24 as shown in Fig. 3 and explained in para. 0009).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have manufactured Quinn device with a nose section has one or more tabs adapted to slot into complementary slits in the main section as taught by Lu in order to enhance the ease of assembling and disassembling the facemask.

Regarding claim 15, Quinn discloses a facial covering wherein the facial covering is provided within a sheet perforated (Fig. 2 line 21 of Lu) (capable) for removal of the facial covering from the sheet.

Regarding claims 19-20, Quinn and Lu has been previously discussed, but their teachings will again be summarized below. Quinn and Lu teaches a facemask having plurality of slots and a nose section with tabs to be inserted into slots. Under the principles of combination, if a prior art device, in its normal and usual operation, would obviously perform the method claimed, then the method claimed will be considered to be obvious by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir.1986). MPEP 2112.02

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Quinn et al. (U.S. Pub. No. 2021/0352979 A1).

Regarding claim 14, Quinn discloses a facial covering wherein the single sheet (See Fig. 1) is  a sheet of material (para. 0005).
Quinn does not disclose that the sheet is a sheet of paper or card.
However,  It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to use paper or card as taught by Quinn as the material for the facemask. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, because paper or card was a well-known material for wearable protective gear as taught by Quinn.

Allowable Subject Matter
Claims 6, 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered (See PTO-892) pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALED ANNIS whose telephone number is (571)270-1563. The examiner can normally be reached Monday-Friday 8 am-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHALED ANNIS/           Primary Examiner, Art Unit 3732